DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 and 6-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0087975 A1 to Lucatero et al. (hereinafter “Lucatero”) (cited in an IDS dated 12/24/20).
Regarding claim 1, Lucatero discloses (see abstract; Figs. 10A-16 & 47-59; and [0194]-[0229]) a system for fixation of leaflets of a heart valve comprising: an implantable fixation device (14) comprising a first arm and a second arm (Fig. 7A, arms 53), a first proximal element moveable relative to the first arm between a first position and a second position, and a second proximal element moveable relative to the second arm between a first position and a second position (Figs. 12A-13B, proximal elements 16); and a delivery device comprising a delivery catheter (300) (Fig. 47) having a proximal end portion (322) and a distal end portion (324), the delivery catheter defining at least one lumen 342 extending between the proximal end portion and the distal end portion (Fig. 50), a first proximal element line (90) extending through the at least one lumen, the first proximal element line releasably coupled to the first proximal element and actuatable to move the first proximal element between the first position and the second position, a second proximal element line extending through the at least one lumen, the second proximal element line releasably coupled to the second proximal element and actuatable to move the second proximal element between the first position and the second position (Figs. 11A-B, 47-48, pp. [0151], [0197] show/discuss the proximal element lines 90), a handle (304) having a first proximal element line handle (312) coupled to and actuatable to deploy the first proximal element line to move the first proximal element between the first position and the second position ([0198]); a first stop (Fig. 56, main body 308 limits proximal movement of all of the handles) to limit a distance in which the first proximal element line handle can be moved in a first direction; and a second stop (400) to limit a distance in which the first proximal element line handle can be moved in a second direction.
Lucatero fails to specifically disclose a second proximal element line handle coupled and actuatable to deploy the second proximal element line to move the second proximal element between the first position and second position, wherein the first and second stops also limit the second proximal element line handle from moving in first and second directions.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lucatero et al. to include a second handle to control the second proximal element line since Lucatero et al. discloses throughout the reference a desire for independent actuation of each proximal element (and thus each proximal element line) and that each proximal element line can traverse its own lumen 342 (as shown in Fig. 50) and since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B)). In the instant case, all of the functionality of the second handle is disclosed without an explicit recitation of a second handle, however, applicant places no criticality on the device having a second handle (pp. [0157] of applicant’s specification indicates repeatedly that the device “may” have two handles, and that there is no specific placement) nor indicates that the second handle produces any unexpected result. A person of ordinary skill would understand that the desired independent actuation would be expected to occur if each component had its own actuator.  The stops mentioned above which limit the first handle from moving in first and second directions would also be applicable in preventing movement of the second handle in similar fashion.

Lucatero, as modified above, would further disclose (claim 2) wherein the first and second proximal element line handles are independently actuatable (see [0025]); (claims 3-4) wherein the first and second proximal element line handles are adjacent and aligned in parallel (it would be further obvious, as part of the modification above, to place the handles in parallel as Fig. 47 of the reference clearly shows multiple handles (310, 312) of similar shape being utilized for different components, so placing like handles in parallel next to one another would be obvious in order to avoid confusion; (claim 6) the at least one lumen includes at least a first proximal element line lumen and a second proximal element line lumen (Fig. 50, lumens 342); (claims 7-8) the proximal element lines comprise one of a suture, wire, nitinol wire, rod, cable, and polymeric line ([0151]); (claims 9-10) the proximal element lines comprise a first end portion, a second end portion, and an intermediate portion between the first end portion and the second end portion, and wherein the first proximal element line is coupled to the first proximal element at the intermediate portion of the first proximal element line ([0151]); (claim 11) the proximal elements comprise nitinol  ([0125]); (claim 12) the first proximal element being biased toward the first arm; and the second proximal element being biased toward the second arm (pp. [0143]); (claim 13) the delivery device further comprises a first guide catheter having a proximal end portion and a distal end portion, the first guide catheter defining at least one lumen extending between the proximal end portion and the distal end portion, and wherein the delivery catheter extends within the lumen of the first guide catheter ([0049]); (claim 14) the delivery device further comprises a second guide catheter having a proximal end portion and a distal end portion, the second guide catheter defining at least one lumen extending between the proximal end portion and the distal end portion, and wherein the first guide catheter extends within the lumen of the second guide catheter ([0050)); (claim 15) the first guide catheter is a steerable guide catheter ([0239]); (claim 16) the first guide catheter comprises a first guide catheter handle 1056 coupled to the proximal end portion of the first guide catheter and actuatable to deflect the distal end portion of the first guide catheter (Fig. 60, [0239]); (claim 17) the first guide catheter handle comprises at least one first guide catheter steering knob 1050, wherein the first guide catheter handle is actuated by rotating the at least one first guide catheter steering knob ([0239)); (claim 18) the second guide catheter is a steerable guide catheter (pp. [0239]); (claim 19) the second guide catheter comprises a second guide catheter handle (1057) coupled to the proximal end portion of the second guide catheter and actuatable to deflect the distal end portion of the second guide catheter; (claim 20) the second guide catheter handle comprises at least one second guide catheter steering knob (1052), wherein the second guide catheter handle is actuated by rotating the at least one second guide catheter steering knob; (claim 21) the first guide catheter and the second guide catheter form a guiding catheter system (Fig. 60); (claim 22) the distal end portion of the second guide catheter having an outer diameter of less than about 0.500 in ([0236]); (claim 23) wherein the first and second proximal element line handles includes finger grips (386/388) (see Fig. 57A and [0226]-[0227]); (claims 24-25) wherein the finger grips comprise contoured surfaces and a plurality of ridges (see Fig. 57A, showing a plurality of ridges and a contoured surface on 388); and (claim 26) wherein the first proximal element line handle and the second proximal element line handle are disposed on a first side of the handle (see Fig. 56, on the top side of the handle).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10,743,876. This is a statutory double patenting rejection.  The scope of current claim 5 and ‘876 claim 3 are identical absent a minor word change in the preamble that does not change the scope of the claim (i.e., “a fixation device” and “a system” are not deemed to have different scope).  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,743,876. Although the claims at issue are not identical, they are not patentably distinct from each other, as current claim 1 is set forth below with the corresponding citations to claim 3 (which depends from claim 2 which depends from claim 1) of ‘876.
A fixation device for fixation of leaflets of a heart valve (C57L2-4), comprising: an implantable fixation device (C57L4) comprising a first arm and a second arm (C57L5), a first proximal element moveable relative the first arm between a first position and a second position (C57L6-7), and a second proximal element moveable relative to the second arm between a first position and a second position (C57L9-11); and a delivery device (C57L12) comprising a delivery catheter having a proximal end portion and a distal end portion (C57L13-14), the delivery catheter defining at least one lumen extending between the proximal end portion and the distal end portion (C57L14-16), a first proximal element line extending through the at least one lumen (C57L17-18), the first proximal element line releasably coupled to the first proximal element and actuatable to move the first proximal element between the first position and the second position (C57L18-21), a second proximal element line extending through the at least one lumen (C57L22-23), the second proximal element line releasably coupled to the second proximal element and actuatable to move the second proximal element between the first position and the second position (C57L23-26), and a handle (C57L28) having a first proximal element line handle coupled to and actuatable to deploy the first proximal element line to move the first proximal element between the first position and the second position (C57L29-32), a second proximal element line handle coupled to and actuatable to deploy the second proximal element line to move the second proximal element between the first position and the second position (C57L33-36), a first stop to limit a distance in which each of the first proximal element line handle and the second proximal element line handle can be moved in a first direction (C57L42-45), and a second stop to limit a distance in which each of the first proximal element line handle and the second proximal element line handle can be moved in a second direction (C57L47-51).
Claims 3-4 also correspond as follows:
3. The fixation system of claim 1, wherein the first and second proximal element line handles are adjacent each other (C57L37-38)
4. The fixation system of claim 1, wherein the first and second proximal element line handles are aligned in parallel (C57L37-38)
It is also noted that current claims 6-26 are identical to claims 4-24 of ‘876, however, due to the dependency of the claims, they do not encompass conflicting subject matter at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771